Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Communication
1.	This office Action is in response to a communication received on December 11, 2020.
Claims 1-5, 7-13, 47-51, and 53-58 are pending in this application.
Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner had contacted applicant’s representative and authorization for this examiner's amendment was given by the applicant's representative Ronald Dubois (Reg. No. 57,715), on 01/20/2021.

Amendments to the Claims
This listing of the following claims replaces all prior versions and listings of claims in the application:

1.	(Currently Amended) A method of operation of a client device for archiving messages in a message store managed by a server, the method comprising:
making a determination at the client device to archive a message that is stored in a first mailbox of the message store; and
upon making the determination, sending an instruction to the server to set an Archived flag for the message without sending an instruction to the server to copy or move the message from the first mailbox of the message store to a second mailbox of the message store,
wherein the Archived flag is a flag which indicates that the message is to be archived, and
wherein the message stored in the first mailbox of the message store is expunged from the first mailbox of the message store after an expiry period, when the Archived flag is not set for the message.


3.	(Previously Presented) The method of claim 2, wherein the CMS is a Converged Internet Protocol Messaging (CPM) / Rich Communication Services (RCS) message store.

4.	(Previously Presented) The method of claim 1, wherein the Archived flag is a message-specific Archived flag.

5.	(Previously Presented) The method of claim 1, wherein the Archived flag is a permanent flag.

6.	(Cancelled) 

7.	(Previously Presented) The method of claim 1, wherein the first mailbox is a default mailbox.

8.	(Currently Amended) The method of claim 7, wherein the message store is a Converged Internet Protocol Messaging (CPM) / a Rich Communication Services (RCS) message store, and sending the instruction to the server to set the Archived flag for the message comprises sending the instruction to the server to set the Archived flag for the message without sending [[an]]the instruction to the server to copy or move the message from the default mailbox of the CPM/RCS message store to a RCSMessageStore mailbox of the CPM/RCS message store.

9.	(Previously Presented) The method of claim 1, further comprising:
making a determination to delete a previously archived message, the previously archived message being a message having an Archived flag that is set; and
upon making the determination to delete the previously archived message, sending an instruction to the server to both set a deleted flag for the previously archived message and clear the Archived flag for the previously archived message.


11.	(Previously Presented) The method of claim 9, wherein the previously archived message is the message that is stored in the first mailbox of the message store.

12.	(Previously Presented) The method of claim 9, wherein the previously archived message is a message in the first mailbox other than the message that is stored in the first mailbox of the message store.

13.	(Currently Amended) A client device enabled for archiving messages in a message store managed by a server, the client device comprising:
one or more communication interfaces;
one or more processors; and
memory containing software instructions executable by the one or more processors whereby the client device is operable to:
make a determination at the client device to archive a message that is stored in a first mailbox of the message store; and
upon making the determination, send an instruction to the server to set an Archived flag for the message without sending an instruction to the server to copy or move the message from the first mailbox of the message store to a second mailbox of the message store,
wherein the Archived flag is a flag which indicates that the message is to be archived, and
wherein the message stored in the first mailbox of the message store is expunged from the first mailbox of the message store after an expiry period, when the Archived flag is not set for the message.

14-25.	(Cancelled)

updating a local copy of the message store with changed message-specific flags, the local copy of the message store comprising a default mailbox and the changed message-specific flags comprising an Archived flag for a respective message in the default mailbox; and
fetching one or more new messages from the message store.

27.	(Withdrawn - Previously Presented) The method of claim 26, wherein the message store is a Common Message Store (CMS) and the server is a CMS server.

28.	(Withdrawn - Previously Presented) The method of claim 27, wherein the CMS is a Converged Internet Protocol Messaging (CPM) / Rich Communication Services (RCS) message store.

29.	(Withdrawn - Previously Presented) The method of claim 26, wherein the Archived flag is a message-specific Archived flag for the respective message.

30.	(Withdrawn - Previously Presented) The method of claim 26, wherein the Archived flag is a permanent flag.

31.	(Withdrawn - Previously Presented) The method of claim 26, wherein the message store is a CPM/RCS message store, and the local copy of the message store does not comprise a local copy of an RCSMessageStore mailbox.

32.	(Withdrawn - Previously Presented) The method of claim 31, wherein the CPM/RCS message store does not comprise an RCSMessageStore mailbox.



34. 	(Withdrawn) A client device enabled to synchronize messages in a message store managed by a server, comprising:
one or more communication interfaces;
one or more processors; and
memory containing software instructions executable by the one or more processors whereby the client device is operable to:
update a local copy of the message store with changed message-specific flags, the local copy of the message store comprising a default mailbox and the changed message-specific flags comprising an Archived flag for a respective message in the default mailbox; and
fetch one or more new messages from the message store.

35-46. 	(Cancelled)

47.	(Currently Amended) A method of operation of a server system implementing a message store, the method comprising:
receiving, from a first client device, an instruction to set an Archived flag for a message that is stored in a first mailbox of the message store without receiving, from the first client device, an instruction to copy or move the message from the first mailbox of the message store to a second mailbox of the message store; and
storing the Archived flag for the message,
wherein the Archived flag is a flag which indicates that the message is to be archived, and
wherein the message stored in the first mailbox of the message store is expunged from the first mailbox of the message store after an expiry period, when the Archived flag is not set for 

48.	(Previously Presented) The method of claim 47, wherein the message store is a Common Message Store (CMS) and the server system comprises a CMS server.

49.	(Previously Presented) The method of claim 48, wherein the CMS is a Converged Internet Protocol Messaging (CPM) / Rich Communication Services (RCS) message store.

50.	(Previously Presented) The method of claim 47, wherein the Archived flag is a message-specific Archived flag.

51.	(Previously Presented) The method of claim 47, wherein the Archived flag is a permanent flag.

52.	(Cancelled) 

53.	(Previously Presented) The method of claim 47, wherein the first mailbox is a default mailbox.

54.	(Currently Amended) The method of claim 53, wherein the message store is a Converged Internet Protocol Messaging (CPM) / a Rich Communication Services (RCS) message store, and receiving the instruction to set the Archived flag for the message comprises receiving the instruction to set the Archived flag for the message without receiving, from the first client device, [[an]]the instruction to copy or move the message from the default mailbox of the CPM/RCS message store to a RCSMessageStore mailbox of the CPM/RCS message store.

55.	(Previously Presented) The method of claim 54, wherein the server system does not expunge the message from the default mailbox even after an expiry period has expired for the message.



57.	(Previously Presented) The method of claim 56, wherein the message store is a Converged Internet Protocol Messaging (CPM) / a Rich Communication Services (RCS) message store, the first mailbox is a default mailbox, and the CPM/RCS message store does not comprise an RCSMessageStore mailbox.

58.	(Currently Amended) A server system implementing a message store, the server system comprising:
one or more communication interfaces;
one or more processors; and
memory containing software instructions executable by the one or more processors whereby the server system is operable to:
receive, from a first client device, an instruction to set an Archived flag for a message that is stored in a first mailbox of the message store without receiving, from the first client device, an instruction to copy or move the message from the first mailbox of the message store to a second mailbox of the message store; and
store the Archived flag for the message,
wherein the Archived flag is a flag which indicates that the message is to be archived, and
wherein the message stored in the first mailbox of the message store is expunged from the first mailbox of the message store after an expiry period, when the Archived flag is not set for the message.

59-72.	(Cancelled)


Reasons for Allowance
3.	The following is an Examiner's statement of reasons for allowance:
The Applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). The grounds of claim rejection was reconsidered and claim rejections were withdrawn based on the substance of applicant’s amendments, remarks and arguments (see remarks, filed December 11, 2020, pp. 9-15), and examiner’s amendment, as such the reasons for allowance are in all probability evident  from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
4.       Claims 1-5, 7-13, 47-51, and 53-58 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure that is
directed to user access to electronic mail stored in a backup format wherein an archived email may be deleted associating a flag with the entry:
- US 20150212889 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571)270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus; If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates, can be reached on 571-272-39800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-
/SM A RAHMAN/Primary Examiner, Art Unit 2458